Citation Nr: 0513734	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to a compensable evaluation for gastritis.

3.  Entitlement to a rating in excess of 30 percent for major 
depressive disorder for the period after February 4, 2000.

4.  Entitlement to a compensable rating for a generalized 
anxiety disorder for the period prior to February 4, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
increased ratings for his hemorrhoids, gastritis and a major 
depressive disorder (formerly characterized as generalized 
anxiety disorder).

This case came before the Board in September 2003.  The Board 
remanded the claim to obtain the appropriate VA examinations 
for all claimed conditions and to comply with the Veterans 
Claims Assistance Act (VCAA).

The veteran submitted informal claims for service connection 
for post-traumatic stress disorder, a left ankle disability, 
arthritis, a non-service connected pension, a neck disability 
and a back disability.  These claims are referred back to the 
RO for further adjudication.


FINDINGS OF FACT


1.  The veteran is shown to have an external hemorrhoid, 
which is not large, thrombotic or showing excessive redundant 
tissue.

2.  The veteran's gastritis is manifested predominantly by 
complaints of heartburn and recurrent vomiting, with no 
clinical findings of nodular lesions or anemia.

3.  Prior to February 4, 2000, the evidence does not show 
that the veteran's service-connected major depressive 
disorder (formerly characterized as generalized anxiety 
disorder) more nearly approximated a disability characterized 
by evidence of emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.

4.  After February 4, 2000 the evidence does show that the 
veteran's service-connected major depressive disorder more 
nearly approximates a disability characterized by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW


1.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, DC 7336 
(2004).

2.  The criteria for a compensable evaluation for gastritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114 Diagnostic Codes 
7307 (2004).

3.  The initial rating assigned to the veteran's major 
depressive disorder (formerly characterized as generalized 
anxiety disorder) is appropriate, and the criteria for an 
initial rating in excess of a noncompensable rating prior to 
February 4, 2000 have not been met.  38 U.S.C.A. § 1155. 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.116. 4.125-4.130, Diagnostic Codes 9400, 9434 (2004); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.132, Diagnostic Codes 
9400, 9434 (1996).

4.  The criteria for a 50 percent rating, but not higher, for 
major depressive disorder (formerly characterized as 
generalized anxiety disorder) have been met as of February 4, 
2000, but not prior.  38 U.S.C.A. § 1155. 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.116. 4.125-
4.130, Diagnostic Codes 9400, 9434 (2004); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.125-4.132, Diagnostic Codes 9400, 9434 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated May 2002 the VA 
informed the veteran of the evidence necessary to 
substantiate his claims for increased ratings for 
hemorrhoids, gastritis and an anxiety disorder.
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2002 letter informed the veteran 
that the VA would make reasonable efforts to assist him in 
obtaining evidence necessary to support his claim.  This 
included medical records, employment records or records from 
other agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2002 requested that the veteran provide the 
VA with the names of the people, agencies or companies who 
had records to assist his claim, their addresses, the 
approximate time frame covered by the records and the 
condition for which he was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2002 letter requested the 
veteran provide any additional information or evidence that 
he wished to.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in November 1998, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in November 1998 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his left knee throughout the 
more than 6 years that his claim has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the May 2002 VCAA letter.  Following that 
letter, the development of the claim continued.  In February 
2004 the Appeals Management Center sent the veteran a second 
VCAA letter informing him of the same things as the May 2002 
letter.  In December 2004, the claim was reviewed and the 
veteran was sent a supplemental statement of the case.  As a 
result, the veteran was provided the required notices and he 
was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Disability Ratings - In General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  Specific schedular criteria will 
be referenced where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2004).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in Fenderson v. West, 12 Vet. App. 119, 126 (1999), 
the Court noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" are required.  See Fenderson, 12 Vet. App. 
At 126.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board will now move on to discuss on the merits the three 
issues that are ripe for review.  The Board wishes to make it 
clear that although all evidence may not be specifically 
referenced in its decision, all evidence of record has been 
considered.





Entitlement to an increased (compensable) disability rating 
for service-connected hemorrhoids

Factual Background

Service connection for hemorrhoids was granted in an October 
1972 VA rating decision based on evidence of hemorrhoids 
during service.  A noncompensable disability rating was 
assigned.

Upon VA rectum and anus examination in November 1995, the 
veteran stated that he had not had surgery for his 
hemorrhoids.  He indicated episodes of hemorrhoidal disease 
every several years, with some bleeding.  He had not 
experienced recent bleeding.  There had been no bleeding or 
soiling, no incontinence or diarrhea, no tenesmus, 
dehydration or malnutrition.  There was no evidence of anemia 
or fecal leakage.  Frequency of episodes had been 
approximately every year, and had responded to symptomatic 
therapy.  Examination revealed evidence of external 
hemorrhoids with tags, otherwise negative.

The veteran submitted to a VA examination in October 1996.  
The examiner stated the veteran had a history of bleeding per 
rectum and external hemorrhoids.  Upon rectal examination, he 
was guaiac negative, and there were no perianal fissures.  He 
had small external skin tags and no external hemorrhoids.  
The examiner's impression was a history of perianal bleeding 
secondary to hemorrhoids or fissure, however upon 
examination, the veteran had only some external skin tags and 
no new fissures.

In December 1996 the veteran submitted to a VA rectal, anal 
and stomach examination.  The veteran stated that he did have 
bleeding off and on with wiping and sometimes with bowel 
movements.  He stated this took place approximately twice per 
month, lasting for one to two minutes.  Examination of the 
rectum showed that he did have a skin tag at the 11 o'clock 
as well as 3 o'clock positions.  He stated that he had not 
had any bleeding for two or three weeks.

Also in December 1996 the veteran participated in an upper 
gastrointestinal series (UGI).  The impression was changes in 
the lesser curvature aspect of the antrum with stiffness and 
irregularity in the collection of barium and suspicious for 
an infiltrative lesion.  An endoscopy was recommended.

In December 2000 the veteran underwent a colonoscopy.  The 
cecum, ascending colon, transverse colon, descending colon, 
sigmoid colon, recto-sigmoid colon and rectum were normal.  
The scope was retroflexed in the rectum to view the anal area 
from within.  There were no internal hemorrhoids.  On 
withdrawal of the scope, there were no external hemorrhoids, 
fistula or fissures.  There were no polyps, tumors or lesions 
in any segment of the colon.

In December 2000, the veteran submitted to a VA rectum and 
anus examination.  The examiner noted normal sphincter 
control, no fecal leakage or involuntary bowel movements with 
some rectal bleeding approximately twice per month treated by 
a high fiber diet and Preparation H, as needed.  The 
examination noted internal hemorrhoids of moderate size with 
no evidence of external hemorrhoids.  There was no thrombosis 
or bleeding.

In July 2002, the veteran failed to report to his VA rectum 
and anus examination.

In April 2004, the veteran submitted to a VA rectum and anus 
examination.  The examiner noted that since 2003 he had noted 
occasional blood after a bowel movement, which occurred 
approximately once or twice per week.  In addition, 
approximately every two weeks noticed bright red blood in the 
toilet.  There had been no significant anemia nor had he had 
medical care for hemorrhoids in recent years.  On 
examination, there was a small external skin tag.  There was 
no perianal irritation or inflammation.  The anal canal was 
smooth without evidence of thrombosed hemorrhoid.  The 
veteran experienced no pain and there was no evidence of 
blood.




Specific Schedular Criteria

The veteran is currently assigned a noncompensable evaluation 
for his service-connected hemorrhoids under 38 C.F.R. § 
4.114, Diagnostic Code 7336 [hemorrhoids, external or 
internal].

As noted above, regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (2002), including 
the rating criteria for evaluating digestive system 
disabilities.  See 66 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, both before 
and after July 2, 2001, a noncompensable rating is assigned 
for mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
when there is persistent bleeding and secondary anemia, or 
with fissures.  The criteria for hemorrhoids are the same 
under both the old and new regulations.

Words such as "mild" and "moderate" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2004).

Assignment of Diagnostic Code

Since Diagnostic Code 7336 is the only code specifically for 
hemorrhoids, either external or internal, it is the proper 
code for rating the veteran's hemorrhoids.

Since there is no evidence in the file of large or thrombotic 
hemorrhoids evidencing frequent recurrences, the Board 
concludes that the clinical evidence demonstrates that the 
veteran's hemorrhoids are no more than mild or moderate.  
Moreover, hemorrhoidal bleeding is only occasional and not 
persistent.  There is no clinical evidence of hemorrhoids, 
which are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, which 
would enable the Board to assign a 10 percent or higher 
disability rating.  It appears that the veteran himself does 
not endorse such symptoms.

Consequently, a compensable evaluation is not warranted for 
the veteran's service-connected hemorrhoids.  The benefit 
sought on appeal is accordingly denied.

Entitlement to an increased (compensable) disability rating 
for service-connected gastritis

Factual Background

Service connection for gastritis was granted in an October 
1972 VA rating decision based on evidence of gastritis during 
service.  A noncompensable disability rating was assigned.

The veteran submitted to a VA special gastrointestinal 
examination in August 1978.  The veteran denied dysphagia but 
stated he experienced nausea and vomiting at least 24 times 
yearly.  He stated at times he consumed up to six beers daily 
and denied abdominal pain, food intolerances or jaundice.  
His bowels moved regularly and there was no diarrhea, 
constipation or melena.  He was not participating in 
gastrointestinal drug therapy.  Upon examination the abdomen 
was soft and flat.  There were no masses, tenderness, 
rigidity or distention.  The kidneys, liver and spleen were 
not palpated.  Bowel sounds were active and precussion 
revealed slight tympany.  The diagnosis was gastritis from 
history, though not found on x-ray at the time of the 
examination.

In October 1996 the veteran submitted to a VA stomach 
examination.  The veteran had a history of bloating, cramping 
and upper abdominal discomfort.  He also complained of 
heartburn and reflux symptoms once or twice per month.  The 
examiner classified these symptoms as mild in severity.  The 
veteran had no postprandial abdominal pain.  He had a past 
medical history of drug abuse and crack cocaine abuse.  His 
alcohol consumption history was significant for 30 to 40 
ounces of beer per day.  Upon physical examination, his 
abdomen was soft and nontender with no organomegaly.

In December 1996 the veteran submitted to a UGI.  The report 
stated that there was no abnormality within the esophagus.  
There was evidence of retained secretion within the stomach 
and poor distensibility of the antrum.  There was an 
irregularity and stiffness of the lesser curvature aspect of 
the antrum, with collection of Barium, and stiffness that was 
suspicious of an early neoplastic lesion.  It could have been 
secondary to peptic ulcer disease, however, further 
evaluation was recommended.  The duodenal bulb was deformed.  
The appearance suggested either duodenitis or duodenal ulcer 
with possibly active ulceration.  The small bowel was within 
normal limits and showed normal transit time.

The veteran submitted to an upper GI in January 2000.  The 
report indicated that there was no obstruction to the Barium 
flow through the esophagus into the stomach and duodenum.  
There was no hiatal hernia or significant reflux identified.  
The stomach demonstrated poor coating with Barium with some 
prominent folds suggestive of gastritis.  There was 
irritability and spasm as well as mild deformity of the 
duodenal bulb.  One of the views showed an outpouching of 
Barium collection along the lateral margin of the duodenal 
bulb above the base.  The duodendalloop was not widened.  The 
terminal ileum was unremarkable.  Findings were suggestive of 
gastritis and duodenitis.  There was a pseudodiverticulum 
and/or small ulcer noted along the body of the duodenal bulb.  
Underlying mild deformity due to chronic peptic ulcer disease 
was also noted.

In December 2000 the veteran submitted to an 
esophagogastroduodenoscopy.  Operative findings indicated 
that the post-bulbar duodenum, the duodenal bulb, the pyloric 
channel and the pylorus were normal.  The gastric antrum had 
diffuse erythematous mucosa, but no erosions or ulcerations.  
The scope was retroflexed to view the gastric cardia.  There 
was no hiatal hernia and a healthy appearing gastric sling 
fiber.  The entire anti-reflux barrier appeared to be intact.  
The rest of the esophageal squamous mucosa was normal.

The December 2000 VA stomach examination indicated that the 
veteran suffered from diarrhea approximately once per year 
with no circulatory disturbances after meals, or hypoglycemic 
reactions.  The veteran noted nausea in the morning with 
abdominal pain and occasional abdominal distention.  
Endoscopy and x-ray evidence were negative.  The diagnosis 
was history of a duodenal ulcer.

In July 2002, the veteran failed to appear for his VA stomach 
examination.

In April 2004 the veteran submitted to a VA medical 
examination.  The examiner noted that the veteran remembered 
being hospitalized in his hometown as a young man for 
recurrent vomiting.  Subsequent VA records in 1993 indicated 
heavy alcohol use as a teenager.  During active military 
service, he was seen in sick call in 1969 with a three week 
history of intermittent vomiting and headaches.  He was given 
Maalox and seen in 1970 and 1971 for recurrent vomiting.  
After discharge, the veteran continued his heavy use of 
alcohol and drugs and had been hospitalized many times for 
these conditions at various VA facilities.

The veteran stated his main symptomatology was heartburn.  He 
was placed on proton pump inhibitors in 2003, which he took 
for one month with good control of symptoms.  He stated that 
during the prior year, he had recurrent vomiting in the 
morning, but was able to control this by drinking alcohol 
before he began to eat.  There was no recent treatment for 
his gastrointestinal symptomatology.  There had been no 
hematemesis.  On examination the abdomen was soft without 
hepatosplenomegaly or aortic enlargement.  There was no 
tenderness and no history of anemia.  The examiner's 
impression was gastritis that was probably related to alcohol 
with onset prior to active military service with no permanent 
aggravation by active military duty.  Long-standing history 
of alcohol and drug use with duodenitis and probably 
gastritis since discharge and unrelated to active military 
service.  Most recently, gastroesophageal reflux disease 
unrelated to active military service.  No past history 
endoscopically for atrophic or hypertrophic gastritis.




Specific Schedular Criteria

The veteran is currently assigned a noncompensable evaluation 
for his service-connected gastritis under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.

As noted above, regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (2002), including 
the rating criteria for evaluating digestive system 
disabilities.  See 66 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].

Under that diagnostic code, chronic hypertrophic gastritis 
identified by gastroscope is rated 10 percent where there are 
small nodular lesions, and symptoms.  A 30 percent rating is 
assigned where there are multiple small eroded or ulcerated 
areas, and symptoms.  The highest rating of 50 percent is 
assigned with severe hemorrhages or large ulcerated or eroded 
areas.

Assignment of Diagnostic Code

In this case, there is no indication that the veteran has 
chronic hypertrophic gastritis.  Hypertrophic gastritis is 
inflammation of the stomach with infiltration and enlargement 
of the glands.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
680 (28th ed. 1994).  Rather, the evidence indicates that the 
veteran has subjective complaints of gastric and substernal 
pain for which he takes medication.  The gastrointestinal 
disorder has not resulted in malnutrition, anemia, or other 
signs of illness.  Nor do recent radiological studies show 
that the veteran has hypertrophic gastritis with nodular 
lesions, ulcerated areas, or severe hemorrhaging.  Therefore, 
the Board concludes that the criteria for a compensable 
schedular rating for gastritis have not been met.






Entitlement to an increased disability rating for a service-
connected psychological disability, to include generalized 
anxiety disorder and major depressive disorder.

Factual Background

Service connection for a generalized anxiety disorder was 
granted in an October 1972 VA rating decision based on 
evidence of a psychological disorder during service.  A 10 
percent disability rating was assigned in October 1972.  

In July 1978, the veteran submitted to a VA mental status 
examination.  The examiner noted that the veteran was neat, 
well oriented and alert.  He was cooperative and anxious.  He 
was very talkative but his speech was appropriate and 
coherent.  Hallucinations were denied, but the veteran stated 
he did a large amount of daydreaming.  He perspired freely 
while his insight and judgment were adequate.  He was 
diagnosed with anxiety neurosis.

In September 1983, the veteran submitted to a VA mental 
status examination.  He had difficulty concentrating but was 
not resentful or hostile during the examination.  There was 
no disturbance in thought process.  Stream of speech was 
fairly spontaneous, relevant and coherent.  Affect was within 
normal limits while memory for recent and remote events was 
poor.  Orientation was good in all spheres.  He denied voices 
or visions and state that he felt depressed.  He denied 
voices or visions and does not have crying spells.  He denied 
suicidal or homicidal ideas or attempts.  The veteran has 
insight into his condition and there were no signs of 
psychosis.  The examiner remarked that the veteran was 
service-connected for anxiety neurosis.  The Board notes that 
pursuant to the AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, Volume III, this 
term was changed to generalized psychiatric disorder due to 
psychiatric nomenclature.  The veteran was diagnosed on Axis 
I of the multiaxial assessment with generalized anxiety 
disorder.

In October 1985, the veteran's compensation for his disorder 
was reduced from 10 percent to noncompensable, based on a VA 
examination.  The veteran filed a notice of agreement but did 
not pursue the appeal.  

In May 1988 the veteran submitted a statement that detailed 
the symptoms he experienced.  The veteran stated that he 
experienced the fight or flight response when faced with 
danger or stress; rapid heartbeats accompanied by sharp chest 
pains; a sudden rise in blood pressure; increased awareness.  
The veteran also mentioned a problem with hyperventilation, 
panic attacks, dizzy spells and dry mouth.  He went on to 
detail a myriad of problems and self-diagnoses.

In October 1988 the veteran submitted to a VA mental 
examination.  The examiner noted that the veteran was 
cooperative and was not resentful or hostile.  His stream of 
speech was spontaneous, the content relevant and coherent.  
His affect was appropriate and his memory for recent and 
remote appeared intact.  Retention and recall were impaired 
as he could only recall one of three objects he was asked to 
remember.  His fund of general information and awareness of 
current events were excellent.  He was able to identify 
similarities and differences and to abstract sayings.  He was 
well oriented in all spheres.  He did not experience any 
auditory or visual hallucinations and no evidence was present 
to suggest thought disorder.  He reported that he is 
frequently depressed, manifested by sadness and loneliness.  
These periods lasted for approximately two days.  He also 
reported that he experienced suicidal and homicidal ideation 
frequently until he was "saved"by his religion.  He stated 
he was bothered by feelings of insecurity, inferiorority and 
guilt.  He reported dreams of tragedies.  He had no 
convulsive disorders, strokes or paralysis.  He reported that 
he thought he had a stroke, but when he went to the doctor it 
was diagnosed as arthritis.  The examiner diagnosed the 
veteran with generalized anxiety disorder with apparently a 
significant degree of dysphoria.

In December 1995 the veteran submitted to a VA special mental 
disorders examination.  The examiner noted the veteran was 
neat, clean and well dressed.  Hi was alert, attentive and 
oriented in all three spheres.  His thinking was quick, clear 
and coherent.  He complained of problems with sustained 
concentration and attention and said his short-term memory 
was "shot".  He denied confusion, disorientation or 
hallucinations (when sober) except for occasionally hearing 
his name called.  He complained of chronic aggressiveness, 
irritability and an inability to get along with others.  He 
denied homicidal intent, but then admitted to holding 
grudges.  The multiaxial assessment was as follows:
Axis I:	Polysubstance abuse (alcohol, cocaine, 
marijuana, etc.); dysthymia secondary to the 
above
Axis II:	Mixed personality disorder, NOS, with 
prominent antisocial and paranoid features.
Axis III:	Ulcer disease, questionable arthritis, 
bleeding hemorrhoids
Axis IV:	Psychosocial stressors:  Lack of primary 
support group, chronic substance abuse, 
chronic physical illness, unemployment, 
financial problems and homelessness
Axis V:	Global Assessment of Functioning (GAF): 50; 
serious symptoms and serious impairment in 
social and occupational functioning

The examiner concluded that the veteran appeared generally 
competent for VA purposes, but in the event a pension is 
awarded, some guardianship might be considered, given his 
chronic history of drug abuse.

In a psychiatry progress note dated January 2000, the 
examiner noted the veteran was calm, appropriate, fully alert 
and oriented.  His mood swings had improved due to 
medication, but the veteran stated he still felt anxious much 
of the time.  His speech was consistent with his thoughts and 
mood, and there was no delusional evidence and no thought 
disorder.  The multiaxial assessment was as follows:

Axis I:	Bipolar disorder; polysubstance abuse 
(cocaine, alcohol, marijuana)
Axis II:	Personality disorder, not elsewhere classified
Axis III:	Seizure disorder by history, gastrointestinal 
disorder; dislocated left patella, arthritis 
of the right knee by history; chronic 
hemorrhoids.
Axis IV:	0
Axis V:	GAF - 35; highest within the last year was 45

The veteran filed a claim for an increased rating in February 
2000.  

The veteran was admitted to the VA Medical Center on October 
9, 2000 and discharged on October 23, 2000.  The discharge 
summary indicated that the veteran was admitted after an 
attempted overdose.  Upon admission the veteran reported 
constant craving for drugs, loss of control, sadness, guilt, 
hopelessness, palpitations, conflict, paranoia, social 
isolation, voices (conversations with self about drugs) and 
nightmares of a violent nature.  The examiner noted that the 
veteran was alert, oriented times three and cooperative but 
easily irritated and demanding long-term hospitalization and 
more benefits from the VA.  The multiaxial assessment was as 
follows:

Axis I:	Polysubstance dependence (alcohol, cocaine, 
marijuana); drug induced mood 
disorder/psychosis
	Axis II:	Dependent, avoidant traits
	Axis III:	Arthritis; peptic ulcer disease
	Axis IV:	Homeless, unemployed, drug dependence
	Axis V:	GAF - 38 on admission and 60 upon discharge

Upon discharge, the veteran's mood was stable; he was 
integrated with good insight and judgment, good control and 
contact with reality.

The veteran was admitted to the VA hospital from October 23, 
2000 to December 1, 2000 for attempted suicide.  He had a 
history of alcohol abuse since the age of 13 and cocaine 
abuse since age 38.  In addition to being depressed and 
suicidal, he also experienced hallucinations.  The multiaxial 
assessment was as follows:

Axis I:	Polysubstance abuse, including cocaine and 
alcohol; depression
Axis II:	Dependent and avoidant traits
Axis III:	Peptic ulcer disease; gastroesophageal reflux 
disease; arthritis
Axis IV:	Poor social support
Axis V:	GAF = 50
The veteran submitted to a VA mental disorders examination in 
December 2000.  The examiner noted that the veteran's thought 
processes were slow but logical and sequential.  His 
cognitive abilities were essentially intact except for short-
term memory loss and poor concentration.  His judgment was 
questionable and insight was lacking.  There were no 
delusions or hallucinations.  Inappropriate behavior appeared 
to be random and often due to substance abuse, including 
verbal and physical abusiveness when angry and constant 
eating.  There were no suicidal or homicidal thoughts, 
ideations or plans or intent.  The veteran was oriented times 
three.  Long-term memory was intact but short-term memory 
appeared to be moderately impaired.  There was no obsessive 
or ritualistic behavior.  Rate and flow of speech was slowed 
and vet occasionally lost track of what he was saying.  There 
were no panic attacks, although the mood appeared depressed.  
The affect was dysthymic and anxiety was moderately high to 
severe.  Sleep impairment was also severe.  The multiaxial 
assessment was as follows:

Axis I:	Anxiety disorder with depression; substance 
abuse / dependence in remission
Axis II:	No diagnosis
Axis III:	No diagnosis
Axis IV:	The stress of having to live with his son, 
being unemployed and feeling that his future 
looked hopeless.
Axis V:	GAF = 40

The disability rating was increased from noncompensable to 30 
percent in March 2001. 

In July 2002, the veteran failed to report to his VA mental 
status examination.

Upon VA mental status examination in April 2004, the examiner 
noted that the veteran was neatly groomed and casually 
dressed.  He related generally well with the examiner and had 
intermittent eye contact.  He provided some information 
spontaneously but was somewhat vague in providing information 
regarding specific questions from the examiner.  He was 
oriented times three.  There were no abnormalities in speck 
or motor movement.  Cognition was grossly intact.  There were 
no hallucinations, delusions, or other psychotic symptoms.  
Affect was appropriate but with little variability.  Mood was 
descried as changing from feeling good at times to sad and 
angry with others.

The veteran reported having suicidal thoughts at times but no 
recent or current intent or plan.  There was no reported 
homicidal ideation.  There was reported abstinence from 
substance use for approximately two months.  The veteran 
complained of short-term memory loss.  There were no reported 
or evident long-term memory deficiencies.  There was one 
reported episode that may have been anxiety induced but no 
pattern of panic attacks.

There were reported episodes of disturbed sleep due to 
nightmares at times but that the veteran generally slept well 
with his medication.  The veteran evidenced partial insight 
into his symptoms.  Judgment appeared adequate.  Reliability 
was questionable due to discrepancies in the veteran's 
reported information and that contained in his record.  The 
multiaxial assessment was as follows:

Axis I:	Major depressive disorder recurrent, moderate; 
polysubstance dependence including alcohol and 
cocaine in a controlled environment.
Axis II:	Personality disorder, NOS, with dependent, 
avoidant and antisocial features by history
	Axis III:	See medical record
	Axis IV:	Unemployment, homelessness, minimal social 
support
	Axis V:	GAF = 45 due to polysubstance dependence.

The examiner stated that the veteran exhibited symptoms 
consistent with a diagnosis of major depression.  These 
symptoms included depressed mood, feelings of worthlessness, 
diminished concentration, loss of pleasure in activities and 
recurrent suicidal ideation without plan.  The veteran did 
exhibit some symptoms of anxiety (i.e. restlessness and 
irritability) but they were not sufficient to indicate the 
presence of a separate anxiety disorder.  The veteran's 
substance use likely contributed to both his symptoms of 
depression and anxiety.  However, his symptoms have continued 
even during periods of sobriety when he was in a controlled 
treatment setting, therefore his symptoms cannot be explained 
solely as substance induced.

The veteran had a historical diagnosis of bipolar disorder.  
There was no evidence to indicate that the veteran has had a 
manic episode.  

The veteran's personality traits appeared to have contributed 
to his difficulty in maintaining relationships and 
employment.  His history reflected a pattern of difficulty 
accepting criticism, irritability and aggressiveness, 
physical fights, and needing other to assume responsibility 
for him.  It appeared that the veteran's depressive symptoms 
had contributed to some degree of his difficulty maintaining 
employment and relationships, but that his substance use and 
personality factors appeared to have had a more significant 
impact on his functioning.

The examiner opined that the veteran's depressive symptoms 
would not likely preclude gainful employment altogether.  His 
difficulty with concentration and short-term memory however, 
may pose some limitations on the type of work the veteran 
could do.  Routine predictable jobs would likely be 
preferable to those requiring him to make adaptations or 
changes.  In addition, his antidepressant medications may 
cause drowsiness and therefore may limit him in terms of jobs 
requiring driving or operating equipment.

Specific Schedular Criteria

The veteran was assigned a 10 percent evaluation for his 
psychological disability in October 1972 under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  The rating percent was 
reduced from 10 percent to noncompensable in October 1985.  
In March 2001 the veteran's assignment was increased from 
noncompensable to 30 percent disabling.  The veteran contends 
that the VA erred in denying the veteran a compensable 
evaluation from October 1985 to February 2000.  The veteran 
also contends that the VA erred in denying the veteran an 
evaluation in excess of 30 percent from February 2000 to 
present.  The veteran is currently assigned a 30 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9434.

Initially, the Board points out that VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, 
effective November 7, 1996.  See 38 C.F.R. § 4.130, 
Diagnostic Code series 9200, 9300, 9400 and 9500 (2004).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for a period 
beginning on the effective date of the new provisions.  See 
Warner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

Under the general rating criteria in effect prior to November 
7, 1996 (and at the time of the veteran's claims (July 1972, 
May 1978, July 1983, August 1993, August 1994) a 
noncompensable rating for a generalized anxiety disorder was 
warranted when there are neurotic symptoms which may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  Evidence of emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment warrants a 10 percent 
evaluation.  A 30 percent evaluation requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  See 38 C.F.R. § 4.132, Part 
4 Diagnostic Codes 9400, 9411 (1996).  The term "definite" 
has been construed as "distinct, unambiguous, and moderately 
large in degree," and representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 301 
(1993).

A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  
Id. 

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  The Board notes that these three 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).

Under the revised general rating criteria (in effect since 
November 7, 1996), a noncompensable rating is assigned for a 
mental condition that has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is assigned for an 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the veteran's disability under the former 
criteria, important determinants of disability are time lost 
from gainful work and a decrease in work efficiency.  See 
generally, 38 C.F.R. § 4.129 (1996).  Under the revised 
regulatory scheme, consideration is given to the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2004).

The Period Prior to February 4, 2000

Considering the evidence of record in light of the former 
criteria, the Board finds that the assigned noncompensable 
rating from October 1985 to February 2000 was proper, and the 
criteria for a higher evaluation are not met.

The veteran's symptoms that were noted on the VA examinations 
conducted in September 1983, October 1988, and December 1995 
were consistent with a noncompensable evaluation under the 
old criteria, (i.e. neurotic symptoms which may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400.

The evidence does not show that the veteran's service-
connected major depressive disorder more nearly approximates 
a disability characterized by evidence of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1996).

The Period Following February 4, 2000

Considering the evidence of record in light of the former 
criteria, the Board finds that the assigned 30 percent rating 
was not proper, and the criteria for a 50 percent rating have 
been met.

The veteran's VA examination in April 2004 demonstrated 
difficulty following complex commands, impairment of the 
short-term memory, forgetfulness, disturbances of mood and 
motivation, difficulty in establishing and maintaining 
effective work and social relationships and impaired 
judgment.  These conditions more nearly approximate a 
disability rating of 50 percent.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2004).

With respect to an increased rating in excess of 50 percent, 
the evidence does not show that the veteran's service 
connected major depressive disorder more nearly approximates 
a disability characterized by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

Additionally, with respect to both periods prior to and 
following February 4, 2000, the Board notes that where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the appellant is a physician.  
Therefore, as a layperson he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v.Derwinski, 2 Vet. App. 492 (1992).


Conclusion

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for the period prior to 
February 4, 2000, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim for an increased rating for 
major depressive disorder must be denied.  38 U.S.C.A §5107 
(West 2002).

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's service-connected major 
depressive disorder increased in severity during the period 
following February 4, 2000.  Therefore, the benefit-of-the-
doubt will be conferred in his favor and his claim for an 
increased rating for a major depressive disorder is granted, 
subject to the controlling laws and regulations, which govern 
awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2003); see also Gilbert v. 
Derwinksi, 1 Vet. App. 49 (1990).
ORDER


An increased (compensable) evaluation for service-connected 
hemorrhoids is denied.

An increased (compensable) evaluation for service-connected 
gastritis is denied.

An increased evaluation for service-connected major 
depressive disorder (previously characterized as generalized 
anxiety disorder) for the period prior to February 4, 2000 is 
denied.

An increased evaluation, to 50 percent, for service-connected 
major depressive disorder (previously characterized as 
generalized anxiety disorder) for the period following 
February 4, 2000 is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


